Citation Nr: 1606437	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating prior to March 11, 2013, and in excess of 10 percent thereafter for nasal fracture with deviated septum and rhinitis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing in September 2011.  A transcript of that hearing has been associated with the Veteran's claims file.      

This case was previously remanded by the Board in February 2012, September 2013, and July 2014 for further development and it now returns for final appellate review.

The Board notes that a May 2013 rating decision granted service connection for a deviated septum and rhinitis and combined such disabilities with the evaluation of the Veteran's service-connected nasal fracture, and assigned a 10 percent rating, effective March 11, 2013.  Therefore, as the Agency of Original Jurisdiction (AOJ) has awarded separate ratings for separate periods of time based on the facts found, such issue is characterized as shown on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted by the Board in the July 2014 remand, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected nasal fracture with deviated septum and rhinitis had been raised by the record, and, as such, the Board referred such matter for appropriate action.  However, to date, such action has not taken place.  Therefore, this matter is again referred to the AOJ. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDINGS OF FACT

1.  For the appeal period prior to July 20, 2010, the Veteran's nasal fracture with deviated nasal septum and rhinitis was manifested by difficulty breathing and nasal congestion, but did not result in polyps or a 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage.

2.  For the appeal period beginning on July 20, 2010, the Veteran's nasal fracture with deviated nasal septum and rhinitis was manifested by at least 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage, but without polyps. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to July 20, 2010, for nasal fracture with deviated septum and rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.27, 4.3, 4.7, 4.97, Diagnostic Code 6522-6502 (2015).  

2.  The criteria for a 10 percent rating, but no higher, beginning on July 20, 2010, for nasal fracture with deviated septum and rhinitis have been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.27, 4.3, 4.7, 4.97, Diagnostic Code 6522-6502 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the Veteran's claim for an increased rating for his nasal fracture, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008 letter, sent prior to the initial unfavorable decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Furthermore, as noted previously, the AOJ awarded service connection for a deviated septum and rhinitis in a May 2013 rating decision and combined the evaluation for such disabilities with the already service-connected nasal fracture.  As such, with regard to the newly service-connected components of a deviated septum and rhinitis, the Veteran's claim for a higher rating stems from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been also afforded several VA examinations to determine the nature and severity of his nasal fracture with deviated septum and rhinitis, to include those conducted in May 2009, May 2012, March 2013, and January 2014 with an August 2015 addendum opinion.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected nasal fracture with deviated septum and rhinitis as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his nasal fracture with deviated septum and rhinitis has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that such disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

The Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the September 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for an initial compensable rating for a nasal fracture and, at the time, service connection for rhinitis as secondary to the service-connected nasal fracture.  In this regard, the undersigned asked a series of questions regarding symptomatology reflected in the rating criteria, and solicited testimony regarding the impact of the Veteran's conditions on his daily life and employment.  Furthermore, the undersigned inquired about outstanding records and the Veteran indicated that he would submit any outstanding private treatment records, which were received by the Board after the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board subsequently remanded the matter on three occasions to obtain additional records and afford him contemporaneous VA examinations to determine the nature and severity of the disability at issue.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, this case was remanded in February 2012, September 2013, and July 2014 for additional development.  In this regard, in February 2012, the Board directed that the AOJ obtain private treatment records that the Veteran identified as well as updated VA treatment records and afford the Veteran a contemporaneous VA examination in order to assess the nature and severity of his nasal disability.  Thereafter, private treatment records as well as updated VA treatment records were associated with the file and the Veteran underwent a VA examination in May 2012.  

In September 2013, the Board again remanded the matter to obtain additional private treatment records and updated VA treatment records and, as the March 2013 VA examiner provided a contradictory opinion, the Board ordered that an addendum opinion be obtained.  Thereafter, in January 2014, the Veteran underwent another VA examination; however, the examiner failed to clarify the source of the right nasal airway blockage reported by the Veteran's private physician as requested in the September 2013 Remand.  In addition, as there was no evidence in the record that notification was sent to the Veteran indicating the need for authorization to obtain additional private treatment records, and as those were not associated with the record, this claim was again remanded in July 2014 for an addendum opinion and another opportunity for the Veteran to provide or authorize VA to obtain outstanding private treatment records.  Thereafter, in July 2015, the Veteran was requested to identify all private treatment records and, thereafter, such records were requested and obtained in August 2015.  Additionally, the addendum opinion was obtained in August 2015 and properly addressed the Board's inquiry, and the records requested were properly solicited and associated with the record.  

Therefore, the Board finds that the AOJ has substantially complied with the February 2012, September 2013, and July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran incurred a nasal fracture in service and, in a February 1993 rating decision, service connection for nasal fracture was established and an initial noncompensable rating was assigned pursuant to Diagnostic Code (DC) 5296, effective May 18, 1992.  DC 5296 pertains to loss of part of the skull, both inner and outer tables.  In the May 2013 rating decision, the AOJ granted service connection for a deviated septum and rhinitis as part of his nasal fracture and assigned a 10 percent rating under DC 6522-6502, effective March 11, 2013.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be allergic or vasomotor rhinitis (DC 6522) associated with a residual condition of deviation of nasal septum (DC 6502).  See 38 C.F.R. 
§ 4.27.  The Veteran generally contends that a compensable rating prior to March 11, 2013, and a rating in excess of 10 percent thereafter is warranted for nasal fracture with deviated septum and rhinitis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.97, DC 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

Under 38 C.F.R. § 4.97, DC 6522 allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.  As the record has not established, and the Veteran has not alleged, that his nasal fracture with deviated septum and rhinitis results in nasal polyps, a higher rating under DC 6522 is not warranted.  

As indicated previously, in the May 2013 rating decision, the AOJ granted service connection for a deviated septum and rhinitis as residuals of the nasal fracture.  At this time, the AOJ combined the disability ratings for nasal fracture and rhinitis, characterized as nasal fracture with deviated septum and rhinitis and assigned a 10 percent rating under DC 6522-6502.  This was purportedly based upon a finding of at least 50 percent obstruction of the nasal passage on both sides.  Such rating decision also granted service connection and a separate 10 percent rating for sinusitis associated with the nasal facture with deviated septum and rhinitis; however, the Veteran has not appealed the initially assigned 10 percent rating. 

Here, the 10 percent criteria of DCs 6502 and 6522 contain the same language, i.e., "a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side."  However, the source of the obstruction comes from different etiologies - cartilaginous obstruction from deviated septum (DC 6502) or allergic rhinitis (DC 6522).  

A December 2008 VA examination report reflects the Veteran's complaints of a nasal fracture as well as constant sinus problems.  Specifically, the Veteran indicated that he suffered incapacitating episodes as often as 4 times per year and each incident lasts for 2 weeks.  He also reported that he experienced headaches with his sinus episodes.  The Veteran stated that he experienced interference with breathing through the nose and crusting.  Treatment was reported to include medication with some relief and side effects.  Physical examination found no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scar, or disfigurement.  The examiner found that there was rhinitis present that was believed to be bacterial in origin, and that the examination showed that sinusitis was present at left maxillary with tenderness.

A May 2009 VA examination report reflects the Veteran's complaints of recurrent sinusitis and rhinitis.  Treatment was reported to include over-the-counter medications for symptoms of nasal congestion.  The Veteran reported that he had a total of three sinus infections requiring antibiotics in 2009.  Physical examination found a normal appearing nasal pyramid without deformity.  Examination of the interior of the nose revealed normal mucosa, no abnormal drainage, and normal-appearing turbinates.  The examiner found a septal deviation to the left side.  The examiner opined that the septal deviation created about a 60 percent blockage of the Veteran's left side.  The examiner reported no blockage on the right side despite the Veteran's complaints of severe nasal obstruction on his right side.  

A June 2010 private treatment note reflects the Veteran's complaints of chronic sinusitis and allergies.  Physical examination found a high grade septal deviation.  Mucosa was found to be inflamed but nonexudative and the Veteran was found to have enlarged inferior turbinates. 

A July 20, 2010, private treatment note and CT scan from Dr. Snell results reflect the Veteran's complaints of a left septal deviation and recurrent sinus infections and allergic rhinitis.  Physical examination found a high grade septal deviation and "very unusual bowing of the anteroinferior septum to the left.  The right inferior turbinate is hypertrophied.  The right middle turbinate is hypertrophied.  The left inferior turbinate is of normal size.  Maxillary and frontal sinuses appear clear.  Sphenoid sinuses appear clear.  Patient has some debris in the ethmoids which may be acute or chronic."  The private physician diagnosed a high grade left septal deviation, nasal turbinate hypertrophy, and mild allergic rhinitis involving only Bermuda grass. 

An October 2010 private treatment note reflects the Veteran's complaints of sinus trouble, minor nosebleeds, sinus pressure, and nasal congestion.  Physical examination found the exterior of the nose to appear normal, no tenderness on palpation, normal in size, no nasal discharge, lesions, or evidence of trauma.  The intranasal exam found that the inferior turbinates were of appropriate size, nasal mucosa was very dry and mildly inflamed, the nasal septum was mildly bowed to the left.  The left septal wall had a large area of mucosal irritation, no mucopus was seen in either nostril, and the middle turbinates appeared appropriate.  

An August 2011 statement from the Veteran's private physician noted that the Veteran had undergone a CT scan in 2010 of his nose and paranasal sinuses.  The physician noted that the scan showed a mild to moderate leftward deviation of the Veteran's cartilaginous nasal septum as well as severely reactive inferior and middle nasal turbinates.  He also indicated that the right nasal airway appeared 90% blocked on these films and the left nasal airway was appropriate.

During the September 2011 Board hearing, the Veteran testified that he suffered from chronic sinus infections which resulted in difficulty breathing; however, he made no allegation of polyps.  The Veteran testified that he took both over-the-counter medications as well as antibiotics for his conditions.  The Veteran indicated that the severity of his conditions varied depending on the weather, and that his conditions, compounded by sporadic headaches, would occasionally impact his ability to work.  The Veteran testified that he worked as a mail carrier for the United States Postal Service.  

A May 2012 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of nasal obstruction.  Specifically, the Veteran reported that he had more trouble breathing through the right side of his nose than the left side.  The examiner reported that the septum was normal on the right side.  The examiner reported that he could not establish without resorting to mere speculation that the septal deviation is traumatic as it could well have pre-existed the nasal trauma.  The examiner reported that such produced about 60% obstruction of the left side, a figure consistent with Dr. Snell's (ENT) exam of July 2010.  The examiner did not offer an opinion as to whether or not there was at least 50 percent obstruction of the nasal passages on both sides due to traumatic septal deviation.  The examiner did determine that there was not more than 50 percent obstruction of the nasal passages on both sides, or complete obstruction of one side due to rhinitis.  The examiner determined that there were no nasal polyps. 

A March 2013 VA DBQ report reflects the Veteran's complaints of nasal discharge, fascial pressure, facial pain, headache, otalgia, and near-constant nasal obstruction since his nasal fracture.  Physical examination revealed that the Veteran's dorsum and nasal bones were straight.  The Veteran's septum deviated to the left anteriorly with spur and to the right posteriorly near the internal nasal valve.  The examiner found inferior turbinate hypertrophy bilaterally, and no purulent nasal discharge, with no polyps or masses seen on anterior rhinoscopy.  The examiner determined that the Veteran did not have 50 percent or more obstruction of his nasal passages on both sides or complete obstruction of one side due to rhinitis, and there were no nasal polys.  However, the examiner found that the Veteran did have at least 50 percent obstruction of the nasal passes on both sides due to traumatic septal deviation, but not complete obstruction of either passage.  The examiner found that the Veteran's conditions did not impact his ability to work.  

In a January 2014 DBQ addendum opinion, the March 2013 examiner clarified the previous conflicting medical opinions.  The examiner stated that the left nasal passage was approximately 80 percent obstructed by nasal septal deviation.  The examiner also noted on re-examination the right nasal passage was found to be approximately 50 percent obstructed by nasal deviation.  The examiner opined that it is clear that the Veteran currently has right (in addition to left) nasal obstruction due to anatomic/pathological factors that were likely present in August 2011.  Specifically there is slight deviation of the nasal septum toward the right superiorly that affects the area of the internal nasal valve and subsequently nasal airflow.  There is also compensatory hypertrophy of the right inferior nasal turbinate in the area where the nasal septum is severely deviated to the left, causing further nasal airway obstruction on this side.

In an August 2015 addendum opinion, the March 2013/January 2014 examiner opined that the Veteran's private physician's findings in August 2011 were the same as the VA examiner's findings in January 2014.  The examiner stated that the private physician found right nasal airway blockage due to severely reactive inferior and middle nasal turbinates.  Similarly the VA examiner found that it was clear that the Veteran currently has right nasal obstruction as there is compensatory hypertrophy of the right inferior nasal turbinate in the area where the nasal septum is severely deviated to the left, causing further nasal airway obstruction on this side.  The examiner stated that the compensatory hypertrophy is the equivalent of the private physician's finding of reactive inferior nasal turbinates.  The examiner reported that his opinion as to the severity of the Veteran's deviated septum had not changed since the January 2014 examination. 

Based on the foregoing, the Board finds that, prior to July 20, 2010, the Veteran's service-connected nasal fracture with deviated septum and rhinitis was manifested by difficulty breathing and nasal congestion, but did not result in polyps or a 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage.     

In this regard, a VA examination report in December 2008 found no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scar, or disfigurement.  The examiner found that there is rhinitis present and it is believed to be bacterial in origin.  A May 2009 VA examination report found a septal deviation to the left side.  The examiner opined that the septal deviation created about a 60 percent blockage of the Veteran's left side.  The examiner reported no blockage on the right side despite the Veteran's complaints of severe nasal obstruction on his right side.  In a private treatment note from June 2010, the Veteran's symptoms were noted to be chronic sinusitis and rhinitis.  The physician found a high grade septal deviation and enlarged inferior turbinates.  However, the physician made no specific determinations as to the degree of obstruction or direction of the deviation.  As there is no contrary medical evidence or opinions, these examinations are highly probative and the Board finds that, prior to July 20, 2010, the Veteran's nasal fracture with deviated septum and rhinitis did not result in obstruction of at least 50 percent of both of the Veteran's nasal passages or a complete obstruction of one nasal passage.  In addition, there was no evidence or allegation of polyps. 

Beginning on July 20, 2010, the date of a CT scan, the Board resolves all doubt in his favor and finds that the Veteran's service-connected nasal fracture with deviated septum and rhinitis most nearly approximated at least 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage, but without polyps.  In this regard, the Board notes that an October 2010 private treatment note reflected that the inferior turbinates were an appropriate size and the nasal septum was only mildly bowed to the left, and the May 2012 VA examiner did not offer an opinion as to the Veteran's traumatic septum deviation, other than to say that it was normal on the right and produced about a 60 percent obstruction on the left consistent with Dr. Snell's exam of 2010.  In addition, in both the May 2012 and March 2013 VA examination reports, it was determined that the Veteran did not have 50 percent obstruction of his nasal passages on both sides due to his rhinitis.  However, the March 2013 VA examiner found that the Veteran had at least 50 percent obstruction of the nasal passages on both sides due to his traumatic septal deviation.   

Furthermore, the January 2014 VA examiner noted that the Veteran's left nasal passage was approximately 80 percent obstructed by nasal septal deviation, and that his right nasal passage was approximately 50 percent obstructed by nasal deviation.  The examiner concluded it was clear that the Veteran currently has right in addition to left nasal obstruction due to anatomic/pathological factors that were likely present in August 2011.  Specifically, the examiner noted that there was slight deviation of the nasal septum toward the right superiorly that affects the area of the internal nasal valve and consequently nasal airflow.  There was also compensatory hypertrophy of the right inferior nasal turbinate in the area where the nasal septum is severely deviated to the left, causing further nasal airway obstruction on this side.  The January 2014 examiner noted that, while he did not have access to the August 2011 statement from Dr. Snell, that the Veteran's symptoms and degree of obstruction were likely also present in August 2011.  

In this regard, the August 2011 statement from the Veteran's private physician, Dr. Snell, was based on the CT scan from July 20, 2010, and in such statement, he noted that the Veteran suffered from a mild to moderate leftward deviation of his cartilaginous nasal septum as well as severely reactive inferior and middle nasal turbinates.  He noted that the right nasal airway appeared 90 percent blocked, but the left nasal airway was appropriate.  The January 2014 examiner, in an August 2015 addendum, clarified the previous opinions by noting that the findings made in the August 2011 letter based on the July 2010 CT scan were the same findings as the January 2014 examination documented.  Specifically, he explained that Dr. Snell's note supports right nasal airway blockage due to severely reactive inferior and middle nasal turbinates.  Similarly, he noted that the January 2014 examination revealed that the Veteran currently had right nasal obstruction and there was compensatory hypertrophy of the right inferior nasal turbinate in the area where the nasal septum is severely deviated to the left, causing further nasal airway obstruction on this side.  The examiner further stated that the compensatory hypertrophy is the equivalent of Dr. Snell's finding of reactive inferior nasal turbinates.  Therefore, the January 2014 examiner and Dr. Snell both determined that the Veteran had at least 50 percent obstruction of both nasal passages based upon contemporaneous examinations as well as examinations of the Veteran dating back to July 20, 2010.  The Board finds these reports to be highly probative as they are based on examinations and interviews with the Veteran and provide detailed medical explanation and rationale for their opinions.  

Consequently, the Board resolves all doubt in the Veteran's favor and finds that, as of July 20, 2010, his nasal fracture with deviated septum and rhinitis more nearly approximates functional impairment consistent with greater than 50 percent obstruction of the nasal passage on both sides, thus warranting a 10 percent rating.  However, because the Veteran has not had polyps in either nasal passage at any time during the appeal, he is not entitled to the next higher, and maximum schedular rating of 30 percent under DC 6522.  

Moreover, with regard to his complaints of constant sinus problems, sinus infections, and sinus pressure or pain, the Veteran is separately compensated for chronic sinusitis associated with his nasal fracture with deviated nasal septum and rhinitis, under DC 6513.  As such, to assign a separate rating for such symptomatology under DC 6522-6502 or another DC would be tantamount to pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  Furthermore, the evidence of record relevant to this appeal does not support the assignment of a diagnostic code other than 6522-6502 as the Veteran has not demonstrated other compensable respiratory, or other pathology associated with the underlying nasal fracture with deviated septum and rhinitis.   

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected nasal fracture with deviated septum and rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.  See Fenderson, supra; Hart, supra.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected nasal fracture with deviated septum and rhinitis and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities, such as blocked nasal passages; however, he is not competent to assess the etiology or severity of such blockage.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected nasal fracture with deviated septum and rhinitis.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected nasal fracture with deviated septum and rhinitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's nasal fracture with deviated septum and rhinitis symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his nasal fracture with deviated septum and rhinitis that are not addressed by the rating schedule.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his nasal fracture with deviated septum and rhinitis.  Moreover, he reported that he was currently employed with the United States Postal Service during the September 2011 Board hearing and there has been no indication that the Veteran's employment status has changed.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.

For the foregoing reasons, the Board finds that a 10 percent rating for nasal fracture with deviated septum and rhinitis, beginning July 20, 2010, is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to a compensable rating prior to July 20, 2010, and in excess of 10 percent thereafter for nasal fracture with deviated septum and rhinitis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.        §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating prior to July 20, 2010, for nasal fracture with deviated septum and rhinitis is denied. 

A 10 percent rating, but no higher, beginning July 20, 2010, for nasal fracture with deviated septum and rhinitis is granted, subject to the laws and regulations governing payment of monetary benefits. 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


